DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of a return process for items, falling into the mental process/ fundamental economic principle categories.  This limitation, as drafted, is a process that under its reasonable interpretation covers performance of the limitation in the mind except for the recitation of generic computer components (processor and devices), and nothing precludes the determining steps from being practically performed in the human mind.  The retrieving steps are mere routing data fathering steps.   
This judicial exception is not integrated into a practical application because the processor and devices are recited at a high level of generality and is no more than mere instructions to apply the abstract idea using a generic computer component, and as such, this does not int4egrate the abstract idea into a practical application because it does not impose any meaningful limits on its practice.

Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patil et al. (US 20200065791).
Re claim 1, Patil et al. teaches:
A method comprising: 
detecting, by one or more processors, a return request of an item (300); 
retrieving, by one or more processors, media associated with the item of the return request from one or more internet of things (IoT) enabled devices (310+ which retrieves media from the receipt), wherein the system 100 has cameras and computing devices connected to the internet; 

determining, by one or more processors, a state of the item based on the retrieved media, wherein the state of the item indicates a condition of the item at a defined time (358); and 
determining, by one or more processors, whether the return request is valid based at least in part on the determined context and the determined state of the item(362+).  Media is interpreted as a plurality of data.
Re claim 2, 370 teaches such limitations.
Re claim 3, a message is output to the user via the receipt being output at 372, which is interpreted as text.
Re claim 4, 362+ teaches such limitations, based on a valid credit card and valid condition of items.
Re claims 8-11 and 15-18, the limitations have been discussed above re claims 1-4 and 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887